     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 1 of 21 Page ID #:2679



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                    SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
18
                Plaintiff,                     GOVERNMENT’S RESPONSE TO DEFENDANT
19                                             MICHAEL JOHN AVENATTI’S STATUS
                      v.                       REPORT; DECLARATION OF JULIAN L.
20                                             ANDRÉ
     MICHAEL JOHN AVENATTI,
21
                Defendant.
22

23

24         Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Julian L. André and

27   Brett A. Sagel, hereby files its response to the Status Report

28
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 2 of 21 Page ID #:2680



 1   defendant MICHAEL JOHN AVENATTI (“defendant”) filed on May 27, 2020,

 2   in the above-captioned matter (CR 164).

 3         This response is limited to the discovery issues identified in

 4   defendant’s Status Report (CR 164), and the Court’s May 28, 2020,

 5   Minute Order (CR 166).      The government will be prepared to address

 6   the other issues referenced in defendant’s Status Report as needed

 7   during the status conference scheduled for June 1, 2020.

 8         This response is based upon the attached memorandum of points

 9   and authorities, the attached declaration of Assistant United States

10   Attorney Julian L. André and supporting exhibit, the files and

11   records in this case, and such further evidence and argument as the

12   Court may permit.

13    Dated: May 30, 2020                  Respectfully submitted,

14                                         NICOLA T. HANNA
                                           United States Attorney
15
                                           BRANDON D. FOX
16                                         Assistant United States Attorney
                                           Chief, Criminal Division
17

18
                                           JULIAN L. ANDRÉ
19                                         BRETT A. SAGEL
                                           Assistant United States Attorney
20
                                           Attorneys for Plaintiff
21                                         UNITED STATES OF AMERICA

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 3 of 21 Page ID #:2681



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   I.    INTRODUCTION...................................................1

 4   II.   DEFENDANT’S DISCOVERY COMPLAINTS ARE INACURRATE AND
           MISLEADING.....................................................1
 5
           A.    The USAO’s Recent Production of Duplicate Search
 6               Warrant Materials Was Necessary, Proper, and
                 Consistent with Its Past Representations to this Court....1
 7
           B.    The USAO Has Been Completely Forthcoming About the
 8               Discovery in This Case; Defendant Has Not.................6

 9         C.    Defendant Cannot Claim He Has Been Prevented from
                 Reviewing Search Warrant Materials at the IRS Offices
10               Because He Has Not Made Any Such Requests Since
                 October 2019..............................................7
11
           D.    Defendant Has Received Detailed Records Relating to
12               the Costs and Expenses Associated with the Victims’
                 Cases.....................................................9
13
           E.    Defendant Has Provided No Factual Support for His
14               Claim that the Government Has Only Produced “Some” of
                 His Correspondence with the Named Victims................10
15
           F.    Expected Additional Discovery Productions................11
16
     III. CONCLUSION....................................................14
17

18

19

20

21

22

23

24

25

26

27

28
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 4 of 21 Page ID #:2682



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           On May 27, 2020, defendant MICHAEL JOHN AVENATTI (“defendant”)

 4   filed a status report (CR 164) in which he raised a number of

 5   purported concerns regarding the discovery in this case.            Defendant’s

 6   claims in the status report, including his complaints regarding

 7   discovery, are inaccurate and misleading.1          The United States

 8   Attorney’s Office for the Central District of California (the “USAO”)

 9   has worked diligently to produce discovery to defendant in a timely,

10   efficient, and organized manner, and has done so throughout this

11   case.       Defendant’s meritless discovery complaints are merely an

12   effort to further delay this trial unnecessarily.           Although the

13   government recognizes and agrees with the Court that an additional

14   trial continuance will be necessary due to the ongoing issues

15   relating to COVID-19, defendant’s discovery complaints do not justify

16   the extensive continuance defendant is requesting.           As soon as it is

17   possible for the Court to safely conduct jury trials in this

18   district, defendant should be prepared to proceed.

19   II.     DEFENDANT’S DISCOVERY COMPLAINTS ARE INACURRATE AND MISLEADING
20           A.     The USAO’s Recent Production of Duplicate Search Warrant
                    Materials Was Necessary, Proper, and Consistent with Its
21                  Past Representations to this Court
22           Defendant has had most of the relevant discovery in this case

23   since June 2019, including many key witness statements, and the

24

25           1
            Defendant’s status report and supplemental status reports
     include numerous unsupported factual allegations, most of which are
26   false and/or misleading. The USAO, however, will not address most of
     defendant’s baseless claims in this response, but will be prepared to
27   respond to the other issues raised in defendant’s status reports (CR
     164; CR 165; and CR 167), as well the Court’s initial comments (CR
28   166), at the June 1, 2020, status conference -- or when defendant
     files a properly noticed motion.
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 5 of 21 Page ID #:2683



 1   Privilege Review Team substantially completed its review and

 2   production of search warrant materials directly to the defense in

 3   March 2020.      The USAO’s recent production of 664,292 pages of

 4   duplicate search warrant materials was entirely consistent with the

 5   USAO’s past representations to defendant and this Court, and should

 6   have no impact on defendant’s ability to prepare for trial in a

 7   timely manner.      In fact, the USAO’s production of duplicate search

 8   warrant materials in May 2020 is the direct result of the USAO’s

 9   extensive efforts to expedite defendant’s receipt of the relevant

10   search warrant materials.

11           On March 13, 2020, to expedite defendant’s receipt of the

12   relevant search warrant materials, the Privilege Review Team produced

13   directly to the defense approximately 126,288 documents that it had

14   determined fell within the scope of the search warrants.2            (André

15   Decl. Ex. 1.)      These materials were produced to defendant before they

16   were reviewed for privilege or provided to the Prosecution Team.

17   (Id.)       The Privilege Review Team subsequently completed its privilege

18   review of these materials in April 2020, and then released to the

19   Prosecution Team 87,226 out of the 126,288 documents that had been

20   produced to defendant on March 13, 2020.3         (Id.)

21

22

23           2
             The forthcoming production of these documents was
     specifically referenced in the February 2020 status report. (CR 99
24   at 9, 11-13.) The Privilege Review Team’s production of these
     materials was, however, delayed for a few weeks due to technical
25   difficulties loading the materials on to the external hard drive
     defense counsel had provided.
26
          3  The Privilege Review Team did not release to the Prosecution
27   Team the remaining documents from the March 13, 2020, production
     because they determined that such materials were privileged or
28   potentially privileged.

                                              2
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 6 of 21 Page ID #:2684



 1           On May 8, 2020, the USAO’s Prosecution Team produced to the

 2   defense duplicate copies of the 87,226 documents (totaling 664,275

 3   pages) that the Privilege Review Team produced to defendant on March

 4   13, 2020, and subsequently released to the Prosecution Team in April

 5   2020.       (Id.)   The USAO’s discovery letter and corresponding index

 6   clearly identifies these documents by Bates-number as “duplicates” of

 7   the search warrant materials that the Privilege Review Team produced

 8   directly to defendant in March 2020.         (Id.)4

 9           The USAO produced duplicate copies of these materials to ensure

10   that defendant had a complete record of the materials that have been

11   released to the Prosecution Team.        Among other reasons, the USAO

12   believes defendant should be able to access the same set of materials

13   that the Prosecution Team will be using going forward as it prepares

14   for trial.      Because the Prosecution Team does not have access to the

15   discovery materials the Privilege Review Team produced directly to

16   defendant, producing duplicate Bates-labeled copies of the released

17   search warrant materials was the best and most efficient way to

18   ensure that the defense could easily identify and locate by Bates-

19   number the documents the USAO intends to use at trial or discusses

20   with witness in preparation for trial.         The USAO also did not want

21

22           4
             On May 8, 2020, the USAO also produced 17-pages of records
     from defendant’s iCloud account, which the FBI had seized in
23   connection with the pending prosecutions in the Southern District of
     New York (“SDNY”), and a two-page business records declaration the
24   government had recently obtained from defendant’s former escrow
     company. A week later, on May 15, 2020, the USAO produced an
25   additional 119 pages of discovery, which consisted of three
     additional emails (and attachments) the Privilege Review Team
26   retrieved from the EA LLP server and a four-page factual stipulation
     that defendant signed in connection with his State Bar proceedings.
27   In total, out of the 664,414 pages of materials produced to the
     defense in May 2020, defendant already had copies of 664,292 pages of
28   those materials from discovery in this case, and the iCloud records
     and factual stipulation defendant already had from other litigation.
                                        3
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 7 of 21 Page ID #:2685



 1   there to be any dispute now, or in the future, as to whether certain

 2   search warrant materials had been provided to the Prosecution Team.

 3         Crucially, this is exactly what the USAO always said it planned

 4   to do.    During the January 31, 2020, status conference (CR 111) and

 5   in its February 2020 status report (CR 99), the USAO explained in

 6   detail the process by which it would review and produce the remaining

 7   search warrant evidence in this case:

 8      (1)   The Privilege Review Team would review the digital devices to

 9            identify documents within the scope of the search warrants.

10      (2)   To expedite the defendant’s receipt of the search warrant

11            materials, the Privilege Review Team would produce any

12            documents it determined to fall within the scope of the

13            warrants directly to the defense before the privilege review

14            was completed and the documents were released to the

15            Prosecution Team.

16      (3)   Once the Privilege Review Team completed the privilege review

17            at a later date, it would release any non-privileged search

18            warrant materials to the Prosecution Team.

19      (4)   The Prosecution Team would produce duplicate copies of the

20            released search warrant materials to the defense so that

21            defendant would have a complete record of what the

22            Prosecution Team received.

23   (See generally 1/31/2020 RT 4-6; CR 99 at 11-13.)

24         Indeed, during the January 31, 2020, status conference, the USAO

25   explicitly stated that once search warrant materials are released to

26   the Prosecution Team, “they’ll actually end up being reproduced to

27   the defense so the defense knows what we have.”           (1/31/2020 RT 5:17-

28   21; see also 1/31/2020 RT 8:4-10 (“Once the Privilege Review Team . .

                                              4
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 8 of 21 Page ID #:2686



 1   . releases the materials to us, they will be reproduced.”).)             The

 2   USAO then reiterated its February 2020 status report that it would

 3   likely be producing duplicate copies of certain search warrant

 4   materials, but that “such materials would be duplicative of the

 5   materials already produced to defendant.”          (CR 99 at 11-13.)     And

 6   during the April 27, 2020, telephonic status conference, that USAO

 7   again noted that there would be additional productions of materials

 8   that had been released to the Prosecution Team, which “will be

 9   largely duplicative of the materials that the defense already has

10   access to.”     (4/27/2020 RT 4:11-17.)

11         Simply put, the USAO has done exactly what it said was going to

12   do and had done previously.5       Prior to the filing of his status

13   report on May 27, 2020, defendant never expressed any concern to the

14   USAO or the Court about the USAO’s long-stated plan of producing

15   duplicate copies of the search warrant materials to defendant once

16   the Privilege Review Team released them to the Prosecution Team.

17         Finally, there is no merit to defendant’s claim that he cannot

18   readily “determine what exactly has been previously produced and what

19   is duplicative.”     (CR 164 at 4, n.6.)      This information has been

20

21
           5As early as August 26, 2019, the USAO said it planned to have
22   the Privilege Review Team produce certain search warrant materials to
     defendant prior to those documents being reviewed for privilege or
23   released to the Prosecution Team. (8/26/2020 RT 6:14-7:2.) This is
     also not the first time the USAO has produced duplicate search
24   warrant materials. As the Court may recall, the Privilege Review
     Team was able to locate the specific electronic case files for three
25   of defendant’s victims using EA LLP’s FileSite document management
     system. (CR 99 at 4, n.5.) The Privilege Review Team informally
26   produced complete copies of these electronic client files directly to
     the defense in September 2019, long before they were reviewed for
27   privilege or released to the Prosecution Team. (Id.) In February
     2020, the Prosecution Team then reproduced to defendant duplicate
28   Bates-labeled copies of the non-privileged materials from the
     FileSite system that the Privilege Review Team had released. (Id.)
                                        5
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 9 of 21 Page ID #:2687



 1   provided to defendant; the Bates-numbers of the duplicate materials

 2   are specifically identified in the USAO’s discovery letter (André

 3   Decl. Ex. 1), as well as the corresponding index.           If defendant

 4   believes it is necessary to confirm that the information the USAO

 5   provided is accurate, it would be neither difficult nor time

 6   consuming for defense counsel or his discovery vendor to spot check

 7   the recently produced duplicate materials and confirm that they were

 8   included in the Privilege Review Team’s March 2020 production –-

 9   particularly given that both productions are fully and easily

10   searchable.6

11         B.    The USAO Has Been Completely Forthcoming About the
                 Discovery in This Case; Defendant Has Not
12
           Contrary to defendant’s claims (CR 164 at 4-5), the USAO has
13
     been completely forthcoming with the defense -- and the Court --
14
     about the USAO’s review and production of discovery materials
15
     throughout this case.      The USAO has filed multiple, detailed status
16
     reports with this Court, has addressed discovery issues extensively
17
     during the periodic status conferences, and has provided defendant
18
     with detailed discovery letters and indexes.          The defendant already
19
     has all of the information he is now requesting that the Court
20
     require the USAO to provide.7
21

22

23        6  As with the USAO’s prior productions, both the Privilege
     Review Team’s March 2020 production and the Prosecution Team’s May
24   2020 production of the duplicate search warrant materials included
     database load files so that the materials could be easily searched or
25   sorted in whichever document review platform defense counsel has been
     using for this case.
26
          7  If the Court would like, the USAO can submit copies of all of
27   its discovery letters and the most recent detailed discovery index.
     As the discovery index contains non-public information, such as the
28   full names of various witnesses and victims, the government would
     request permission to file the discovery index under seal.
                                        6
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 10 of 21 Page ID #:2688



 1            Defendant cannot say the same thing.      Although defendant spills

 2    considerable ink making baseless claims about the USAO’s discovery

 3    productions and the amount of time it will require defendant to

 4    review the discovery going forward, the defense has not provided this

 5    Court with any information about its own efforts to review the

 6    discovery.    Notably absent from defendant’s filings are any details

 7    as to what defendant or his counsel have actually done to review the

 8    discovery in the past year, or at least the eight months prior to

 9    defendant’s bail revocation.       Defendant’s actions, including waiting

10    nearly five weeks after his release from custody to claim he cannot

11    review discovery because he cannot use a computer, bespeak of someone

12    who has no intention of actually reviewing discovery and simply wants

13    to use frivolous discovery claims as a basis to further delay this

14    trial and avoid responsibility for his criminal conduct.

15            C.   Defendant Cannot Claim He Has Been Prevented from Reviewing
                   Search Warrant Materials at the IRS Offices Because He Has
16                 Not Made Any Such Requests Since October 2019
17            Defendant’s complaint that he is being prevented from reviewing

18    search warrant materials at the IRS-CI’s office is frivolous.

19    Defendant’s counsel has never even contacted the Privilege Review

20    Team since defendant was temporarily released from custody in April

21    2020.    Indeed, defendant’s counsel has not asked to review any of the

22    search warrant materials or electronic devices in IRS-CI’s custody

23    since the Privilege Review Team completed the last requested

24    production to defendant in October 2019 –- nearly eight months ago.

25    (CR 99 at 9-11.)     It also unclear how defendant can claim that the

26    review process is “less than 20% complete” when the Privilege Review

27    Team already produced all of defendant’s requested documents,

28    defendant has not requested any additional materials in nearly eight

                                              7
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 11 of 21 Page ID #:2689



 1    months, and the USAO first offered to make these materials available

 2    for him to review at IRS-CI’s offices over a year ago in May 2019.

 3          Additionally, the USAO notes that it offered to allow defendant

 4    to work directly with the Privilege Review Team to identify materials

 5    on the EA LLP server and other EA LLP digital devices, in large part,

 6    to expedite his ability to access and review those discovery

 7    materials while the Privilege Review Team’s scope and privilege

 8    reviews were ongoing.      And the Privilege Review Team and IRS-CI

 9    expended significant resources last year to ensure that such a review

10    would be possible.     Now that the Privilege Review Team’s scope and

11    privilege review of the EA LLP server and other EA LLP devices has

12    been completed,8 and all of the relevant materials the Privilege

13    Review Team identified on those devices have been produced to the

14    defense, there is no legitimate basis for defendant to effectively

15    demand that the Privilege Review Team start that review process over

16    or conduct extensive additional searches on defendant’s behalf.

17    Indeed, defendant appears to be requesting that the USAO and IRS-CI

18    make the Privilege Review Team available indefinitely so that

19    defendant can conduct a fishing expedition on the EA LLP server and

20    other digital devices for unspecified documents that likely have

21    already been produced.      At this point, if defendant believes that

22    there are any discoverable documents that have not yet been produced,

23

24          8Although the Privilege Review Team has completed its review of
      the EA LLP server and many of the other digital devices obtained
25    during this investigation, the Privilege Review Team and Prosecution
      Team are still in the process of conducting quality control reviews
26    of the prior productions. The Privilege Review Team and Prosecution
      Team are also finishing their review of certain other digital
27    devices, as discussed below. With the exception of 85 documents from
      Law Firm 1 that are still being reviewed, defendant already has
28    complete forensic copies of almost all devices that are still being
      reviewed.
                                         8
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 12 of 21 Page ID #:2690



 1    defendant should be required to identify such documents with

 2    specificity to the Prosecution Team or the Court so that any such

 3    issues can be resolved efficiently and effectively.

 4          D.    Defendant Has Received Detailed Records Relating to the
                  Costs and Expenses Associated with the Victims’ Cases
 5

 6          Defendant’s claim that he still has not received “critical

 7    records detailing costs and expenses on cases involving the alleged

 8    victims” (CR 164 at 3-4) is demonstrably false.          On August 26, 2019,

 9    the government produced to defendant EA LLP’s QuickBooks accounting

10    files, which were located on a computer at EA Employee 1’s residence.

11    Among other things, the QuickBooks files contain detailed information

12    regarding the costs and expenses incurred in connection with all EA

13    LLP legal matters for which they kept such records, including for

14    three of the four victims identified in the indictment.9

15          Additionally, on March 1, 2020, the USAO provided defendant with

16    its initial expert disclosure notice, which included the USAO’s

17    accounting expert’s analysis of the costs and expenses associated

18    with each victim, as well as a tracing of the relevant bank records

19    demonstrating defendant’s receipt and embezzlement of the victim’s

20    settlement funds.     The USAO has also provided the defense with draft

21    summary charts reflecting its accounting expert’s calculations and

22    financial tracing, and a copy of IRS-CI’s Microsoft Access database

23    summarizing the bank records obtained during this investigation.

24

25

26
           9 EA Employee 1, who was principally responsible for maintaining

27    EA LLP’s files and accounting records, has told the USAO that there
      was not a case file created for the representation of Clients 4 and
28    5.

                                              9
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 13 of 21 Page ID #:2691



 1            Finally, the search warrant materials the Privilege Review Team

 2    produced to defendant in March 2020 and that the Prosecution Team

 3    subsequently reproduced do in fact contain the cost bills for two of

 4    defendant’s victims, Client 1 and Client 3.10         Notably, defendant

 5    never shared these cost bills with his victims, and these cost bills

 6    conclusively establish that the victims were entitled to receive

 7    substantial portions of the total settlement amounts.           Had defendant

 8    asked government counsel for these documents, the USAO would have

 9    immediately provided them to the defense as they were not difficult

10    to locate in the search warrant materials using basic search terms,

11    such as the victim’s name and the word “cost.”11

12            E.      Defendant Has Provided No Factual Support for His Claim
                      that the Government Has Only Produced “Some” of His
13                    Correspondence with the Named Victims
14            There is no basis for defendant’s claim that he has only

15    received “some” of his correspondence with the victims.            (CR 164 at

16    3-4.)        The government obtained copies of the relevant email and text

17    message correspondence with defendant directly from the victims, and

18    produced them to defendant in May and June 2019.           The search warrant

19    materials released to the Prosecution Team also contain extensive

20    email correspondence between defendant and the victims, members of

21    defendant’s law firm and the victims, as well as between defendant

22

23

24            10
               EA LLP does not appear to have created cost bills for two of
      the alleged victims, Client 2 and Client 4, and the costs associated
25    with Client 1 appear to be significantly inflated.
           11 As the USAO has repeatedly noted, the USAO has produced the
26
      discovery to defendant with database load files so that the discovery
27    would be fully searchable. Additionally, defendant’s counsel could
      at any time inquire with government counsel about the location of
28    particular discovery items, but has never done so to date.

                                             10
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 14 of 21 Page ID #:2692



 1    and other members of his law firm.12        As noted above, defendant has

 2    had all of these search warrant materials (and more) since at least

 3    March 13, 2020.     And defendant has provided no factual support for

 4    his claim that additional documents are missing.           If defendant

 5    believes there are relevant discoverable materials that are missing,

 6    he should file a properly noticed motion and identify those materials

 7    with specificity.

 8          F.    Expected Additional Discovery Productions
 9          As the USAO indicated during the last status conference, the

10    government anticipates that any additional discovery productions from

11    the USAO will primarily consist of either (1) documents that have

12    been recently obtained or generated in preparation of trial;

13    (2) Jencks materials, such as additional witness interview summaries;

14    and (3) additional search warrant materials that are released to the

15    Prosecution Team, the vast majority of which defendant likely already

16    has access.

17          For example, as to the additional search warrant materials, the

18    case agents are still conducting a scope review of certain documents

19    located on digital devices obtained from the employees of defendant’s

20    coffee company, Global Baristas US, LLC (“GBUS”).           Once the scope

21    review is complete, the USAO will produce Bates-labeled copies of the

22    seized items to defendant so that he has a complete record of the

23    materials in the USAO’s possession.        However, because the USAO

24    provided defendant with complete forensic copies of all of the GBUS

25

26
            12 In the past month, undersigned government counsel has
27    personally reviewed thousands of emails from the search warrant
      evidence relating to the named victims’ cases. The USAO will gladly
28    submit relevant examples of such correspondence to the Court upon
      request.
                                        11
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 15 of 21 Page ID #:2693



 1    devices in June 2019, any materials seized from these devices and

 2    reproduced to defendant will be entirely duplicative of information

 3    defendant already received.       (See also 1/31/2020 RT 11:7-17

 4    (discussing duplicate productions of materials from defendant’s

 5    MacBook).)

 6          As for specific additional productions, government counsel

 7    understands that the following additional productions will be

 8    forthcoming:

 9              The Prosecution Team is preparing to produce to defendant
10               approximately 3,351 documents that defendant’s former

11               employee, M.S., produced directly to the Privilege Review

12               Team.13   The Privilege Review Team reviewed these materials

13               for privilege and recently released any non-privileged

14               materials to the Prosecution Team.      Based on government

15               counsel’s initial review of these materials, they appear to

16               be largely irrelevant to the charges and relate primarily to

17               defendant’s political ambitions and a separate company called

18               Desert Harvest LLC, but we are producing them to defendant

19               out of an abundance of caution.     The Privilege Review Team

20               will separately produce to defendant any materials from this

21               production that it determined to be privileged.

22              The Prosecution Team is preparing to produce additional
23               witness interview memorandum that were recently finalized.

24               The USAO is voluntarily producing these items at an early

25

26

27
            13
             As these materials were produced directly to the Privilege
28    Review Team, the Prosecution Team was unaware of the volume of the
      materials until they were recently released to the Prosecution Team.
                                        12
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 16 of 21 Page ID #:2694



 1               date, as it has done with other witness interview summaries,

 2               to assist defendant with trial preparations.

 3              The Privilege Review Team is in the process of completing the
 4               privilege review of approximately 85 documents from Law Firm

 5               1’s digital devices that it determined fell within the scope

 6               of the applicable search warrant.      Any non-privileged

 7               documents will be released to the Prosecution Team, and then

 8               produced to defendant.14

 9              The Privilege Review Team is currently preparing to release
10               to the Prosecution Team and/or produce to defendant

11               approximately 5,250 additional documents from the search

12               warrant materials.   At this time, it is unclear whether these

13               materials were obtained from the digital devices to which

14               defendant already has complete access, such as defendant’s

15               MacBook, or are additional materials from the EA LLP server

16               or other EA LLP digital devices.      The USAO will provide

17               additional information regarding these materials to defendant

18               and the Court as soon as possible.

19              The Privilege Review Team will be producing directly to
20               defendant approximately 1,100 documents from the search

21               warrant materials that were identified using the scope key

22               words, but appear to have various technical issues.         Although

23               the Privilege Review Team has been unable to review these

24               documents due to technical issues, it is producing them to

25               the defense out of an abundance of caution in case the

26

27
            14
             As these devices belonged to a separate law firm and/or other
28    individuals, defendant is not entitled to any privileged materials on
      those digital devices.
                                        13
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 17 of 21 Page ID #:2695



 1             defense would like to attempt to access them.          As these

 2             documents cannot be reviewed for privilege, they are not

 3             being released to the Prosecution Team.

 4    III. CONCLUSION
 5          The USAO is aware of its discovery obligations and has gone to

 6    great lengths to produce discovery to defendant in a timely,

 7    organized, and efficient manner throughout this case.           The USAO

 8    produced the vast majority of the relevant discovery to defendant in

 9    May and June 2019, including witness statements and complete forensic

10    copies of many digital devices, and has continued to produce

11    additional materials on a rolling basis as it received them.             And the

12    Privilege Review Team substantially completed its review and

13    production of search warrant materials to defendant in March 2020.

14          As set forth above, defendant’s vague complaints about the

15    discovery productions in this case are meritless.           Indeed, defendant

16    appears to be more interested in complaining about the discovery

17    process in an effort to further delay this trial than he is in

18    actually reviewing the discovery that has been produced to him over

19    the course of the past year.       To the extent defendant has further

20    concerns regarding the discovery, defendant should either attempt to

21    resolve those issues with the USAO or file a properly noticed motion

22    with the Court so that the USAO can respond.

23

24

25

26

27

28

                                             14
     Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 18 of 21 Page ID #:2696



 1                           DECLARATION OF JULIAN L. ANDRÉ
 2            I, Julian L. André, declare as follows:

 3            1.    I am an Assistant United States Attorney (“AUSA”) in the

 4    United States Attorney’s Office for the Central District of

 5    California (the “USAO”).      I am one of the AUSAs assigned to represent

 6    the government in United States v. Michael John Avenatti, SA CR 19-

 7    61-JVS.      I submit this declaration in support of the USAO’s response

 8    to defendant MICHAEL JOHN AVENATTI’s (“defendant’s”) recent status

 9    reports (CR 164; CR 167).

10            2.    Attached hereto as Exhibit 1 is a true and correct copy of

11    my May 8, 2020, letter to H. Dean Steward regarding “Discovery

12    Production Volume 12” in this matter.         As the corresponding discovery

13    index contains non-public information, such as the names of witnesses

14    and victims, the USAO has not submitted the discovery index for the

15    Court’s review at this time.       If the Court would like to review the

16    discovery index, the USAO would request to file the discovery index

17    under seal.

18            3.    The USAO will also gladly submit to the Court any other

19    materials referenced in this response, including the most recent

20    discovery index the USAO provided to defendant, and all of the USAO’s

21    discovery letters in this matter.

22            I declare under penalty of perjury under the laws of the United

23    States of America that the foregoing is true and correct and that

24    this declaration is executed at Los Angeles, California, on May 30,

25    2020.

26

27                                              JULIAN L. ANDRÉ
28
Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 19 of 21 Page ID #:2697




                  EXHIBIT 1
Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 20 of 21 Page ID #:2698

                                          United States Department of Justice
                                               United States Attorney’s Office
                                                Central District of California


  Julian L. André                                              1100 United States Courthouse
  Phone: (213) 894-6683                                        312 North Spring Street
  E-mail: Julian.L.Andre@usdoj.gov                             Los Angeles, California 90012


 May 8, 2020

 VIA FEDERAL EXPRESS (w/ enclosure)

  H. Dean Steward
  107 Avenida Miramar, Suite C
  San Clemente, California 92672
  deansteward7777@gmail.com

          Re:       United States v. Michael John Avenatti,
                    SA CR No. 19-061-JVS
                    Discovery Production Volume 12

 Dear Counsel:

 Pursuant to your May 15, 2019, request for discovery, enclosed please find an encrypted1 drive
 containing additional discovery materials, which have been Bates-labeled USAO_00460651 to
 USAO_01124945, and an updated discovery index. These materials are being produced subject
 to the Court’s December 31, 2019, Protective Order. (CR 74.)

 Please note that almost all of these discovery materials (USAO_00460670 to USAO_01124945)
 are duplicative of the search warrant materials that the Privilege Review Team previously
 produced directly to you on March 13, 2020. Specifically, we understand that the search warrant
 materials contained in this production (USAO_00460670 to USAO_01124945) were all included
 in the two productions you received from the Privilege Review Team on March 13, 2020.
 Although the Privilege Review Team already produced these materials directly to the defense,
 we are reproducing them to you now so that you have a complete record of the documents that
 the Privilege Review Team released to the Prosecution Team.

 Additionally, please note that not all of the documents the Privilege Review Team produced to
 you on March 13, 2020, are included in this production. Rather, the approximately 87,226
 documents included in this production (USAO_00460670 to USAO_01124945) constitute a
 subset of the approximately 126,288 documents that we understand the Privilege Review Team
 produced directly to the defense on March 13, 2020. We understand that the Privilege Review
 Team determined that some of the 126,288 documents it produced to the defense on March 13,
 2020, were either privileged or potentially privileged. Such documents have not been released to
 the Prosecution Team and therefore are not included in this production.


          1
              The password to access the encrypted drive will be provided by e-mail.
Case 8:19-cr-00061-JVS Document 168 Filed 05/30/20 Page 21 of 21 Page ID #:2699

 H. Dean Steward
 RE: United States v. Avenatti
 May 8, 2020
 Page 2


 As with prior productions, the enclosed materials, and any future discovery provided to you, may
 exceed the scope of discovery mandated by the Federal Rules of Criminal Procedure, federal
 statute, or relevant case law, and are thus provided voluntarily and solely as a matter of
 discretion. By producing such materials to you, the government does not waive its right to object
 to any future discovery requests beyond the ambit of its legal obligations.

 Please let me know if you have any questions.

 Very truly yours,




 JULIAN L. ANDRÉ
 Assistant United States Attorney
 Major Frauds Section

 cc:     Assistant United States Attorney Brett A. Sagel

 Enclosures
